[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12275                ELEVENTH CIRCUIT
                                                            OCTOBER 1, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 06-20020-CR-WMH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ROGER JOSEPH,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (October 1, 2009)

              ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES


Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
      This case is before the court upon remand from the United States Supreme

Court for further consideration in light of Flores-Figueroa v. United States, 556

U.S. __, 129 S. Ct. 1886 (2009). Roger Joseph appealed his convictions for, inter

alia, transferring and possessing a means of identification of another person, i.e.,

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (Counts 5-7). In

his appeal, Joseph argued that the Government should have been required to prove

that he knew that the means of identification at issue in Counts 5-7 belonged to

actual people. He acknowledged that our precedent in United States v. Hurtado,

508 F.3d 603, 609-10 (11th Cir. 2007), cert. denied, 128 S.Ct. 2903 (2008),

foreclosed this argument.

      The aggravated identity theft provision requires an enhanced sentence of two

years of imprisonment if a person “during and in relation to any felony violation

enumerated in subsection (c), knowingly transfers, possesses, or uses, without

lawful authority, a means of identification of another person. . . .” 18 U.S.C. §

1028A(a)(1). In Flores-Figueroa, the Supreme Court overruled Hurtado and stated

that as a matter of English grammar and criminal statutory interpretation,

“‘knowingly’ is naturally read as applying to all the subsequently listed elements

of the crime.” 129 S.Ct. at 1890-91. Therefore, the Court held that to be sentenced

under 18 U.S.C. § 1028A(a)(1), which applies to a person who (while committing



                                           2
other enumerated crimes1 ) “knowingly transfers, possesses, or uses, without lawful

authority, a means of identification of another person,” a person must have known

that the “means of identification” they possessed belonged to “another person.” Id.

at 1888.

       Here, the Government did not show that Joseph had the requisite knowledge.

Therefore, we reverse his conviction for violating § 1028A, vacate his sentence for

violating § 1028A, and remand to the district court for resentencing, consistent

with Flores-Figueroa and this opinion.

       REVERSED in part, VACATED and REMANDED.




       1
          Those other predicate crimes are listed in § 1028A(c). In other counts, Joseph was
convicted of violating predicate crimes referenced in § 1028A. In his appeal in this case, Joseph
mounted only one challenge to his convictions of these predicate crimes, a challenge that we
rejected in our now vacated previous opinion. For the reasons stated in our previous opinion, we
again reject that challenge, and reinstate that portion of our prior opinion. Accordingly, the
judgment of the district court with respect to these predicate crimes is affirmed.

                                                3